Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered December 12, 1988, which convicted defendant, upon his plea of guilty, of the crime of criminal sale of a controlled substance in the third degree (Penal Law § 220.39) and sentenced him to an indeterminate prison term of from 2½ to 7½ years, is unanimously modified, as a matter of discretion in the interest of justice, only to the extent of reducing the sentence to 1 to 3 years, and, except as so modified, otherwise affirmed.
Upon the basis of our examination of the record, we find defendant’s sentence to be excessive, since he does not have a prior criminal record and appears to possess the potential to be a productive and law-abiding member of society. Accordingly, we reduce the sentence to 1 to 3 years. Concur—Ross, J. P., Rosenberger, Asch, Kassal and Wallach, JJ.